Citation Nr: 0814302	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  03-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD), to include whether service connection can be 
granted.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which essentially reopened and denied the 
veteran's claim of service connection for PTSD.  The veteran 
disagreed with this decision in July 2002.  He perfected a 
timely appeal in May 2003.

In January 2005, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

The Board observes that, in a March 2000 rating decision, the 
RO denied, in pertinent part, the veteran's claim of service 
connection for PTSD.  This decision was issued to the veteran 
and his service representative in April 2000.  The veteran 
did not initiate an appeal of this decision and it became 
final.  See 38 U.S.C.A. § 7104 (West 2002).  The Board does 
not have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, although the RO has reviewed the veteran's 
service connection claim for PTSD on a de novo basis, this 
issue is as stated on the title page.  

Regardless of the RO's reopening of the claim for service 
connection for PTSD, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a March 2000 rating decision, the RO denied the 
veteran's claim of service connection for PTSD.

3.  New and material evidence has been received since March 
2000 in support of the veteran's claim of service connection 
for PTSD.

4.  The veteran does not have PTSD due to an in-service 
stressor.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision, which denied the 
veteran's claim of service connection for PTSD, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the March 2000 RO decision in 
support of the claim of service connection for PTSD is new 
and material; accordingly, this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in November 2001, November 2003, and in 
February 2005, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the veteran to submit detailed descriptions of his 
claimed in-service stressor, medical evidence showing a 
diagnosis of PTSD based on a corroborated in-service 
stressor, and noted other types of evidence the veteran could 
submit in support of his claim.  In addition, the veteran was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has substantially satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In response to all of 
this notice, the veteran informed VA in April 2006 that he 
had no further information or evidence to submit in support 
of his claim.

Although the notification did not define new and material 
evidence or advise the veteran of the reasons for the prior 
denial of the claim of service connection or of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the Board finds that failure to 
satisfy the duty to notify in that regard is not prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As will 
be explained below in greater detail, the evidence submitted 
since the last final denial merits reopening of the claim for 
service connection for PTSD.  Because there is still no valid 
diagnosis of PTSD based on a corroborated in-service 
stressor, however, the veteran's reopened service connection 
claim for PTSD must be denied on the merits.  Thus, any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the November 2001 letter was issued before the March 
2002 rating decision which denied the benefits sought on 
appeal; thus, the notice was timely.  Since the veteran's 
service connection claim for PTSD is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

VA has obtained service medical records, service personnel 
records, assisted the veteran in obtaining evidence, and 
afforded the veteran the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; the veteran has not contended otherwise.  The RO 
provided the veteran with VA examinations to determine the 
nature, extent, and etiology of his claimed PTSD.  VA also 
has attempted to corroborate the veteran's claimed in-service 
stressor.  As will be explained below, however, the Joint 
Services Records Research Center (JSRRC) (formerly the Center 
for Research of Unit Records (CURR)) notified VA in March 
2007 that it was unable to corroborate the veteran's claimed 
in-service stressor.  Service connection for PTSD cannot be 
granted in the absence of a corroborated in-service stressor 
and an after-the-fact medical opinion cannot serve as the 
basis for corroboration of an in-service stressor.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  In summary, VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

In a March 2000 rating decision, the RO essentially reopened 
and denied, in pertinent part, the veteran's claim of service 
connection for PTSD.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
This decision was issued to the veteran in April 2000.  
Because the veteran did not an initiate an appeal, the March 
2000 rating decision became final.

The claim of entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his previously denied service 
connection claim for PTSD on a VA Form 21-4138 that was date-
stamped as received at the RO on May 29, 2001.  New and 
material evidence is defined by regulation, see 38 C.F.R. § 
3.156, which VA amended in 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  The amended version of 38 C.F.R. 
§ 3.156(a), however, is only applicable to claims filed on or 
after August 29, 2001.  Because the veteran filed this 
application to reopen his claim of service connection for 
PTSD on May 29, 2001, the earlier version of 38 C.F.R. 
§ 3.156(a) is applicable to this case.  

Under the applicable provisions, new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final rating 
decision in March 2000 consisted of the veteran's service 
medical records, service personnel records, VA treatment 
records, and private medical records.  In the narrative for 
this rating decision, the RO determined that there was no 
evidence of a confirmed diagnosis of PTSD, no evidence of a 
corroborated in-service stressor on which a diagnosis of PTSD 
could be based, and no evidence of a medical link between the 
in-service stressor and PTSD.  Thus, the claim was denied.

The newly submitted evidence consists of the veteran's post-
service VA clinical records, private treatment records, the 
veteran's completed PTSD Questionnaire, a response from the 
Joint Services Records Research Center (JSRRC) concerning the 
veteran's claimed in-service stressor, and lay statements.

The newly submitted VA clinical records show that, in October 
2000, the veteran complained of an inability to sleep and 
nightmares "almost every night."  He denied auditory 
hallucinations, feeling depressed, or suicidal or homicidal 
ideation.  Mental status examination of the veteran showed 
full orientation, organized thought process, goal directed 
thought content, and no suicidal or homicidal ideation.

Following VA outpatient treatment in March 2001, the 
diagnoses included PTSD.  In July 2001, the veteran reported 
that his psychotic features have been under control and that 
the intensity of his PTSD symptoms had lessened.  The 
diagnoses included PTSD.

On a PTSD Questionnaire which the veteran signed and dated in 
November 2001, he described his claimed in-service stressor 
which occurred "sometime in 1969" although he could not 
remember the specific date.  The veteran's claimed in-service 
stressor had occurred while he was assigned to Company C, 2nd 
Battalion, 9th Infantry Division, 8th Army, stationed at the 
Demilitarized Zone (DMZ) in Korea.  "I witnessed an ambush 
on a strike force of "I" Corps engineers.  They were in a 
deuce-and-a-half that was ambushed by North Koreans.  Three 
Americans were killed.  My unit was called there for support 
for the engineers.  I saw a gun jeep just drive off and leave 
them.   The action was over by the time my unit arrived."

On VA outpatient treatment in June 2002, the veteran 
complained of continued anxiety.  He denied auditory 
hallucinations but reported feeling paranoid "all the time" 
with "bad dreams, waking up throwing punches, thinking about 
Vietnam all the time."  Mental status examination of the 
veteran showed full orientation, normal speech, organized, 
goal-directed thought process, no looseness of associations, 
no auditory or visual hallucinations, and no suicidal or 
homicidal ideation.  The assessment was chronic paranoid 
schizophrenia/PTSD.

In a September 2002 statement, the veteran described a 
claimed in-service stressor which had occurred "in April or 
May 1970" while he was on active service in Korea.  He 
stated that he had witnessed the aftermath of an ambush in 
which several other soldiers had been killed by North Korean 
troops.

A review of private outpatient treatment records received at 
the RO in May 2003 shows that the veteran was treated for a 
variety of psychiatric problems, to include paranoid 
schizophrenia, beginning in June 1991.  At that time, it was 
noted that the veteran carried a diagnosis of chronic 
paranoid schizophrenia and had been treated for this disease 
since 1983.  In a September 1999 letter included with these 
records, C.E., M.D. (Dr. C.E.), stated that he had been 
treating the veteran since 1991 for chronic paranoid 
schizophrenia and alcohol abuse in partial remission.  

On VA outpatient treatment in March 2004, the veteran 
complained of feeling anxious and restless for approximately 
1 week.  He denied any suicidal or homicidal ideation or 
visual or auditory hallucinations.  Mental status examination 
of the veteran showed a slow rate of speech, no 
hallucinations, organized and goal-directed thought process, 
no flight of ideas, no tangential thinking or loose 
associations, and full orientation.  The diagnoses included 
PTSD.  Following subsequent VA outpatient treatment in May 
2004, the diagnoses were changed to include prolonged PTSD.

In a March 2005 "Treatment Summary Report" signed by R. M. 
McG., Ph.D. (Dr. R.M.), this examiner stated that he had seen 
the veteran in February 1999 for reported anxiety symptoms.  
Dr. R.M. stated that the veteran "had traumatic exposure to 
threat of death or serious injury associated with intense 
fear and feeling of helplessness.  This occurred during 
military service on the Korean DMZ, and included presence at 
incidents involving fatality or severe injury."  Dr. R.M. 
stated that the veteran had been diagnosed previously with 
paranoid schizophrenia.  "Further evaluation suggested that 
he is also suffering from [PTSD], chronic, which appears 
directly related to his combat experiences, and exacerbated 
by subsequent exposure to traumatic fatalities and 
injuries."

The veteran was hospitalized for several days in August 2006 
at a private psychiatric hospital for treatment of 
schizophrenic disorder.  Mental status examination of the 
veteran showed a definite delusional disorder, no 
hallucinations and/or distortions of perception, universal 
anger, and difficulty modulating his emotions.  The diagnoses 
included PTSD.

In response to a request for corroboration of the veteran's 
claimed in-service stressor, JSRRC notified VA in March 2007 
that a review of the unit history for the 2nd Battalion, 9th 
Infantry for the period of January 1 to December 31, 1969, 
verified that this unit was located in the hostile fire zone 
along the DMZ in Korea and that this unit's mission was to 
defend the sector incase of a hostile attack.  The unit 
history also verified that elements of the unit were assigned 
as the Division Strike Force.  While elements of the unit 
were guarding the battalions sector of the barrier fence, a 
North Korean agent was killed.  JSSRC stated that they were 
unable to confirm an ambush in 1969 as alleged by the 
veteran.

On VA examination in June 2007, the veteran complained of 
recurrent nightmares and flashbacks to his claimed in-service 
stressor of being ambushed while on active service in Korea.  
He also reported seeing dead soldiers along the DMZ.  Mental 
status examination of the veteran showed relevant and 
coherent speech, no flight of ideas, no looseness of 
associations, concerned thought content about his claim for 
PTSD, no visual or auditory hallucinations, no delusions, 
full orientation.  The diagnoses included PTSD.

On VA examination in September 2007, no complaints were 
noted.  The VA examiner reviewed the veteran's claims file, 
including his service medical records.  Although the veteran 
reported that all of the providers he had seen since 1986 for 
psychiatric problems had diagnosed him with PTSD, the VA 
examiner noted that that this reported history "clearly is 
not in accord with his medical records" showing that the 
veteran had been treated for paranoid schizophrenia.  The 
veteran was not "floridly psychotic and demonstrates very 
few active or passive symptoms."  The veteran denied any 
combat experience during active service.  Mental status 
examination of the veteran showed unremarkable speech, full 
orientation, unremarkable thought processes and thought 
content, no delusions, no obsessive/ritualistic behavior, and 
no suicidal or homicidal ideation.  "The veteran takes every 
opportunity to deny any psychotic symptoms.  No active 
psychotic symptoms noted during this evaluation."  The VA 
examiner determined that the veteran did not meet the 
diagnostic criteria for PTSD.  The diagnoses included 
paranoid schizophrenia by history.

The evidence that was of record in March 2000 did not contain 
a diagnosis of PTSD or sufficient evidence which could be 
used by JSRRC to corroborate the veteran's claimed in-service 
stressor.  The veteran has now submitted medical evidence 
showing a diagnosis of PTSD.  He also has submitted a 
completed PTSD Questionnaire with detailed information 
concerning his claimed in-service stressor.  Such information 
must be presumed credible for the purposes of reopening the 
veteran's service connection claim for PTSD.  See Justus, 3 
Vet. App. at 513.  Because the newly submitted evidence 
raises a reasonable possibility that the veteran's PTSD may 
be related to active service, the Board finds that this 
evidence is new and material.  This evidence was not 
previously submitted, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's service connection claim for PTSD.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for PTSD is reopened.

Having determined that new and material evidence has been 
received to reopen the veteran's claim of service connection 
for PTSD, the Board must adjudicate this claim on the merits.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that the veteran was not treated for PTSD during active 
service.

The veteran's service personnel records show that he served 
in South Korea from July 1969 to August 1970.  His military 
occupational specialty (MOS) was gunner.  He was assigned to 
Company C, 2nd Battalion, 9th Infantry in Korea from July 1969 
to August 1970.  He received no combat citations or awards 
during active service.

Following service separation, the veteran was treated for a 
variety of psychiatric problems, including paranoid 
schizophrenia.  For example, following outpatient psychiatric 
evaluation in May 1984, the diagnosis was paranoid 
schizophrenia.  

The veteran was hospitalized in late June and July 1991 at a 
private hospital for treatment of persecutory delusions and 
suspiciousness.  The admitting and discharge diagnoses 
included chronic paranoid schizophrenia.

In a March 1992 "Intake Assessment Update," A.M., M.S., 
stated that the veteran had been received services from a 
private mental health facility since August 1984 for paranoid 
schizophrenia in remission.  

In October 1993, the veteran was hospitalized at a private 
hospital for alcohol detoxification.  On admission, the 
assessment included chronic paranoid schizophrenia, well 
compensated.  

Following VA outpatient treatment in January 1998, the 
impression was paranoid schizophrenia, controlled with 
medication.  

In a "Psychological Report" dated in February 1999, 
Dr. R.M. stated that the veteran had been exposed "to 
threats of death or serious injury associated with intense 
fear and feelings of helplessness.  These include military 
service on the Korean DMZ."  Dr. R.M. noted that the veteran 
had been diagnosed with paranoid schizophrenia and that the 
veteran also was suffering from chronic PTSD "which appears 
related to his combat experiences."  

With respect to the veteran's service connection claim for 
PTSD, there is a diagnosis of PTSD of record; thus, the 
central issue in this case is whether the record contains 
credible supporting evidence that a claimed in-service 
stressor actually occurred which supports the diagnosis.  The 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran's service 
personnel records do not show any assignments or other awards 
indicating combat service.  In such cases, the record must 
contain other evidence that substantiates or corroborates the 
veteran's statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran has asserted that his in-service stressor 
occurred when he witnessed the aftermath of an ambush by 
North Korean soldiers while he was on active service along 
the DMZ.  After the RO provided information concerning the 
veteran's claimed in-service stressor to JSRRC and requested 
corroboration, JSRRC responded in March 2007 that, after 
reviewing the unit history for the veteran's unit, it was 
unable to confirm an ambush had occurred in 1969 as alleged 
by the veteran. Although the veteran has been diagnosed with 
PTSD, his claimed in-service stressor could not be 
corroborated by JSRRC.  And, as noted above, an after-the-
fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  In fact, more recent medical 
evidence suggests that the veteran does not meet the 
diagnostic criteria for PTSD.  Because the veteran's claimed 
in-service stressor could not be corroborated, and because he 
has not produced any other credible evidence showing that his 
claimed in-service stressor actually occurred, there is no 
valid diagnosis of PTSD based on a corroborated in-service 
stressor.  Thus, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has been received, the claim of 
service connection for PTSD is reopened.  To that extent 
only, the appeal is allowed.

Entitlement to service connection for PTSD is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


